Title: To George Washington from Betty Washington Lewis, 9 February 1794
From: Lewis, Betty Washington
To: Washington, George


          
            My Dear Brothe[r]
            Febry 9th 1794
          
          your Letter of the 3th of this Month with your kind Present to Harriot Came safe to
            hand she values it more as it Comes from Philadelphia and Expects it is more
              fashonable—things in this Town is Scarce and very dear she
            seems truly sensable of the many favours receiv’d and sayes that she will make it her
            hole study to deserve them, I Can assure you she is truly deserving of the favours
            receiv’d, a[nd] I am not acquainted with any One who takes more Cear of there things and
            turns them to greater advantage.
          My Dear Brother I wish you to give Howell some advice how to Proseed in regard to two
            Negroes that Runaway from me a few daye before Christmas two of the Principal hands on
            the Plantation I Expect their intension is to get to
            Philadelphia as thay have a thought in geting there thay will be free, the hole Crop I made the last year was thirty Barrils of Corn and a
            Hundred and tenn Bushels of Wheat, if I am so unfortunate as not to get them again, I
            have no Chance to make any thing the insuing year. I am Join’d by the Girls in Love and
            good wishes for you all,
          
            Betty Lewis
          
        